COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT WORTH
NO.
2-06-076-CR
                                               
2-06-077-CR
 
DONNA RENYA CARR A/K/A                                                 APPELLANT
RENYA PARKER
                                                   V.
THE STATE OF TEXAS                                                                STATE
                                               ----------
              FROM THE 415th
DISTRICT COURT OF PARKER COUNTY
                                               ----------
                  MEMORANDUM OPINION[1]
AND JUDGMENT
----------
We
have considered appellant=s AMotion
To Dismiss Appeal.@  The motion complies with rule 42.2(a) of the
rules of appellate procedure.  Tex. R. App. P. 42.2(a).  No
decision of this court having been delivered before we received this motion, we
grant the motion and dismiss the appeal.  See Tex.
R. App. P. 42.2(a), 43.2(f).                                                                                                                 PER
CURIAM
 
PANEL
D:   WALKER, J.; CAYCE, C.J.; and MCCOY,
J.
 
DO
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
 




DELIVERED:
September 28, 2006                                           




[1]See Tex. R. App. P. 47.4.